NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



SHAWN MICHAEL PIETRZAK,            )
                                   )
           Petitioner,             )
                                   )
v.                                 )                       Case No. 2D19-1811
                                   )
STATE OF FLORIDA,                  )
                                   )
           Respondent.             )
___________________________________)

Opinion filed August 30, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Polk County; Keith P. Spoto,
Judge.

Howard L. Dimmig, II, Public Defender, and
Katrina Barcellona, Assistant Public
Defender, Bartow, for Petitioner.

Ashley Moody, Attorney General, and
Cynthia Richards, Assistant Attorney
General, Tampa, for Respondent.



PER CURIAM.


               Denied.


MORRIS, BLACK, and BADALAMENTI, JJ., Concur.